Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to applicant’s RCE filed 8/26/22 following the PTAB decision dated 6/30/22 (for reference, MPEP 1214.07 and 706.07(h), XI). Amended claims 1-12 are pending. 

Response to Arguments
	Regarding applicant’s newly amended claims, while the previous prior art combination of Hsu in view of Wells does not by itself render the claimed invention obvious (as argued by applicant in “Remarks” p. 6-8), Wells teaches that the secondary safety check valve 58 has a bias member 62 which is held by “an abutment 63 of any suitable type” (ex. Col. 4, lines 33-35). Therefore while Wells does not explicitly teach the claimed threaded type of hollow check stop Wells calls for using “any suitable type” of check stop for the purpose of holding the end of the bias member 62. Threaded hollow check stops are a known type for holding the end the bias member/spring of spring-biased ball check valves and Tallman provides a teaching of the newly amended claim language regarding a hollow check stop threadably coupled in a passage for a spring-biased ball check valve, like the teaching of Wells of a secondary safety check valve as applied to Hsu’s passage 29.





Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 8/26/22 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 7036796) in view of Wells et al. (US 2430197) and Tallman (US 4018421).
Regarding Claim 1, Hsu teaches
A hydraulic power unit for a floor jack, the hydraulic power unit including a fluid reservoir (with 24), a valve block (with 20) adapted to be coupled to a frame (with 1) of the floor jack, a lift piston assembly (with 60) coupled to the valve block, and a fluid cylinder (with 50) coupled to the valve block, the hydraulic power unit comprising:
a vertical passage (with 26) in the valve block, the vertical passage including first (263) and second check valves (262);
a first horizontal passage (with 28) in the valve block, fluidly connecting the fluid cylinder (with 50 to 22) to the vertical passage, to communicate fluid between the fluid cylinder and the first and second check valves; 
a second horizontal passage (with 29) in the valve block, fluidly connecting the vertical passage directly to the lift piston assembly, wherein the first check valve is between the first and second horizontal passages, and the second horizontal passage has a first width connecting to the vertical passage and leading to the lift piston assembly.
Hsu does not teach
the second horizontal passage has a second width greater than the first width leading to the lift piston assembly;
a secondary safety check valve in the second horizontal passage, wherein the secondary safety check valve includes a hollow check stop threadably coupled in the second horizontal passage at the second width, a ball disposed in the second horizontal passage, and a bias member disposed in the second horizontal passage between the hollow check stop and the ball, wherein the bias member biases the ball towards the first width, and the secondary safety check valve is adapted to open in response to pressure received through the first check valve and transfer fluid from the fluid cylinder to the lift piston assembly.
Wells teaches
for a hydraulic lifting system (for 10) with a piston drive (with 16) and a series of check valves (with 46, 51),
a horizontal passage has a first width (57) connecting to a passage and the horizontal passage has a second width (60) greater than the first width (Fig. 1, ex. Col. 4, lines 27-35),
a secondary safety check valve (with 58, Fig. 1) in the horizontal passage (60), wherein the secondary safety check valve includes a hollow check stop (63, ex. Col. 4, lines 33-35), a ball (58) disposed in the horizontal passage, and a bias member (62) disposed in the horizontal passage between the hollow check stop and the ball, wherein the bias member biases the ball towards the first width, and the secondary safety check valve is adapted to open in response to pressure received through the first check valve (51) and transfer fluid from the fluid cylinder to the lift piston assembly (with 10).
Wells teaches the “abutment 63” (check stop) may be “any suitable type” (ex. Col. 4, lines 33-35).
Tallman teaches
for a hydraulic lifting system (for 20) with a piston drive (with 102) and a series of check valves (with 82, 87),
a passage had a first width (80) and a second width (81) greater than the first width (Figs. 4-7, ex. Col. 3, lines 61-64),
wherein a check valve  (with 82) with a ball (82) and bias member (for 82), wherein the check valve (82) includes a hollow check stop (83) threadably coupled in the passage at the second width, a ball (82) disposed in the passage, and a bias member (for 82) disposed in the passage between the hollow check stop and the ball, wherein the bias member biases the ball towards the first width.
Since both Hsu and Wells references are directed to hydraulic systems for lifting, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second horizontal passage of Hsu to include a secondary safety check valve as taught by Wells in order to make it all the more certain that the fluid will be positively retained and prevent the implement (jack) from gradually returning to lowered position (Wells - Col. 9, lines 32-43). Since all Hsu, Wells, and Tallman references are directed to hydraulic systems for lifting, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a hollow check stop threadably coupled in the second horizontal passage at the second width instead of Wells’ check stop 63 as taught by Tallman in order to provide an alternate construction of check stop that would perform equally well with predictable results; this provides the added benefit of being able to easily adjust the spring tension for the ball valve, thereby allowing adjustment of the ball valve’s actuation pressure.  
Regarding Claim 2,
wherein movement of the ball (Wells - 58) away from the first width in response to fluid pressure received from the first check valve opens the secondary safety check valve.
Regarding Claim 3,
wherein the hollow check stop (Tallman - 83) includes an axial opening through which fluid passes into the lift piston assembly.
Regarding Claim 4,
further comprising a pressure relief valve (271) selectively communicating fluid between the fluid cylinder and the fluid reservoir in response to fluid pressure exceeding a threshold limit.
Regarding Claim 5,
further comprising an intake passage (with 261) in the valve block, fluidly connecting the fluid reservoir to the vertical passage, wherein the second check valve is between the first horizontal passage and the intake passage.
Regarding Claim 6,
further comprising 
a first recess (with 24; Col. 2, lines 65-67) and a second recess (with 24) defined in the valve block on opposite sides of a long axis of the lift piston assembly;
a first cap (241) that encloses the first recess; 
a second cap (241)  that encloses the second recess; and 
a through-bore (242, Fig. 5; Col. 2, lines 59-61) defined in the valve block, connecting the first recess and the second recess.
Regarding Claim 7, Hsu teaches
A hydraulic power unit for a floor jack, comprising:
a valve block (with 20) adapted to be coupled to a frame (with 1) of the floor jack, the valve block including a fluid reservoir (with 24), and having a lift piston assembly (with 60) extending from a first side and a fluid cylinder (with 50) in a second side opposite the first side (ex. Fig. 2); 
a vertical passage (with 26) in the valve block, the vertical passage including first (263) and second (262) check valves;
a first horizontal passage (with 28) in the valve block, fluidly connecting the fluid cylinder to the vertical passage, to communicate fluid between the fluid cylinder and the first and second check valves; 
a second horizontal passage (with 29) in the valve block, fluidly connecting the vertical passage directly to the list piston assembly, wherein the first check valve is between the first and second horizontal passages, and the second horizontal passage has a first width connecting to the vertical passage and leading to the lift piston assembly.
Hsu does not teach
the second horizontal passage has a second width greater than the first width leading to the lift piston assembly;
a secondary safety check valve in the second horizontal passage, wherein the secondary safety check valve includes a hollow check stop threadably coupled in the second horizontal passage at the second width, a ball disposed in the second horizontal passage, and a bias member disposed in the second horizontal passage between the hollow check stop and the ball, wherein the bias member biases the ball towards the first width, and the secondary safety check valve is adapted to open in response to pressure received through the first check valve and transfer fluid from the fluid cylinder to the lift piston assembly.
Wells teaches
a horizontal passage has a first width (57) connecting to a passage and the horizontal passage has a second width (60) greater than the first width (Fig. 1, ex. Col. 4, lines 27-35),
a secondary safety check valve (with 58, Fig. 1) in the horizontal passage (60), wherein the secondary safety check valve includes a hollow check stop (63, ex. Col. 4, lines 33-35), a ball (58) disposed in the horizontal passage, and a bias member (62) disposed in the horizontal passage between the hollow check stop and the ball, wherein the bias member biases the ball towards the first width, and the secondary safety check valve is adapted to open in response to pressure received through the first check valve (51) and transfer fluid from the fluid cylinder to the lift piston assembly (with 10).
Wells teaches the “abutment 63” (check stop) may be “any suitable type” (ex. Col. 4, lines 33-35).
Tallman teaches
for a hydraulic lifting system (for 20) with a piston drive (with 102) and a series of check valves (with 82, 87),
a passage had a first width (80) and a second width (81) greater than the first width (Figs. 4-7, ex. Col. 3, lines 61-64),
wherein a check valve  (with 82) with a ball (82) and bias member (for 82), wherein the check valve (82) includes a hollow check stop (83) threadably coupled in the passage at the second width, a ball (82) disposed in the passage, and a bias member (for 82) disposed in the passage between the hollow check stop and the ball, wherein the bias member biases the ball towards the first width.
Since both Hsu and Wells references are directed to hydraulic systems for lifting, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second horizontal passage of Hsu to include a secondary safety check valve as taught by Wells in order to make it all the more certain that the fluid will be positively retained and prevent the implement (jack) from gradually returning to lowered position (Wells - Col. 9, lines 32-43). Since all Hsu, Wells, and Tallman references are directed to hydraulic systems for lifting, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a hollow check stop threadably coupled in the second horizontal passage at the second width instead of Wells’ check stop 63 as taught by Tallman in order to provide an alternate construction of check stop that would perform equally well with predictable results; this provides the added benefit of being able to easily adjust the spring tension for the ball valve, thereby allowing adjustment of the ball valve’s actuation pressure.  
 	Regarding Claim 8,
wherein movement of the ball (Wells - 58) away from the first width in response to fluid pressure received from the first check valve opens the secondary safety check valve.
Regarding Claim 9,
wherein the hollow check stop (Tallman - 83) includes an axial opening through which fluid passes into the lift piston assembly.
Regarding Claim 10,
further comprising a pressure relief valve (271) selectively communicating fluid between the fluid cylinder and the fluid reservoir in response to fluid pressure exceeding a threshold limit.
Regarding Claim 11,
further comprising an intake passage (with 261) in the valve block, fluidly connecting the fluid reservoir to the vertical passage, wherein the second check valve is between the first horizontal passage and the intake passage.
Regarding Claim 12,
further comprising 
a first recess (with 24;  Col. 2, lines 65-67) and a second recess (with 24) defined in the valve block on opposite sides of a long axis of the lift piston assembly;
a first cap (241) that encloses the first recess; 
a second cap (241) that encloses the second recess; and 
a through-bore (242, Fig. 5; Col. 2, lines 59-61) defined in the valve block, connecting the first recess and the second recess.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rosenberry teaches elements of the instant invention, including check valves in a hydraulic lifting system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M QUANDT whose telephone number is (571)272-1247. The examiner can normally be reached Tuesday-Thursday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL M. QUANDT
Examiner
Art Unit 3745



/MICHAEL QUANDT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745